Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 06/22/2021. As directed, claims 74-76, 79, 82, and 85-87 were amended. Claims 1-73 were previously canceled. Accordingly, claims 74-92 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “prediction-engine” in claims 85-87.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 74-92 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 74 and 85, Examiner deems a motor-vehicle anti-accident method comprising: a. performing the following by an onboard computer of a first motor-vehicle: i. predicting one or more future vehicle control actions of a second motor-vehicle which are predicted to be performed by the second motor-vehicle in order to avoid an impending collision with an object other than the first motor-vehicle, the second motor-vehicle being different from the first motor-vehicle; and ii. based on the predicting of the one or more future vehicle control actions of the second motor-vehicle, computationally predicting that a motor-vehicle accident involving the first motor-vehicle and the second motor-vehicle will occur; b. in response to the predicting of the motor-vehicle accident, wirelessly transmitting, by non-visual electromagnetic (EM) radiation and from the first motor-vehicle, an accident alert indicating that the motor-vehicle accident involving the first motor-vehicle and the second motor-vehicle will occur; c. receiving the accident alert by a third motor-vehicle, different from the first motor-vehicle; and d. in response to the receiving of the accident alert, performing, by an onboard computer of the third motor-vehicle, at least one vehicle control action so as to attempt at least one of the following: (i) avoiding collision of the third motor-vehicle with at least one motor-vehicle that is associated with the predicted motor-vehicle  accident, each of said at least one motor-vehicle that is associated with the 
Claims 75-84 and 86-92 depend from claims 74 and 85 respectively, and are deemed allowable at least by virtue of their dependence on allowable claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669